 582DECISIONS OF NATIONAL LABOR RELATIONS, BOARDpress work.When plant No. 2 falls behind in its work, it calls uponplant No. 1 employees for help.While plant No. 2 is under the immediate supervision of one whohas the authority to,hire and discharge and to settle minor grievances,the operations of both plants are directed by the superintendent ofoperations.Company officials at plant No. 1 determine labor rela-tions, production scheduling, engineering, and administrative policiesfor both plants.For accounting purposes, the two plants are treatedas a single entity, and all personnel records and timecards are filed atplant No. 1.All paychecks are prepared at plant No. 1 and all em-ployees are paid at the same time. The employees at both plants arecovered by a single workmen compensation insurance policy and thephysical properties of the Employer at the two locations in questionare likewise covered by a single insurance policy.On the basis of all the foregoing, and the entire record, we find thatplant No. 2 is essentially an extension of the plant No. 1 operationand that, therefore, a unit confined to its employees is inappropriate.4However, as the Petitioner has made a sufficient showing of interest inthe appropriate unit herein embracing employees at plants Nos. 1 and2, we shall direct an election in such unit.We find that all production and maintenance employees of theEmployer at its plants at 7th Street and Sunshine Road and 7th andKindelberger Streets, Kansas City, Kansas, excluding office clericalemployees, truckdrivers, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act .5[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM and MEMBERMURDOCK took no part inthe con-sideration of the above Decision and Direction of Election.& Borg-Warner Corporation,113 NLRB 152;Kearfott Company, Inc,106 NLRB 716 ;Poultry Producers Association,114 NLRB 1186.5 As we are unable to determine the unit placement of the shop engineer on the basisof the present record, we shall permit that employee to vote subject to challenge.Kraft Foods CompanyandBakery and Sales Drivers' and Help-ers' Local Union No.686, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of AmericaAFL-CIO,Petitioner.Case No. 1-RC-4537. August 13, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John C. Burgoon,116 NLRB No. 81. KRAFT FOODS COMPANY583'hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture, sale, and distri-bution of food products on a nationwide basis. Its Boston, Massa-chusetts, branch is alone involved in the present proceedings.ThePetitioner, under its amended unit request, seeks herein to representall salesmen and merchandisers employed by the Employer in theMaine area of its Boston branch.The Employer takes the positionthat the appropriate unit should comprise all such employees in itsBoston branch.The Employer's Boston branch, as presently constituted, covers allof Maine, most of New Hampshire, about half of Vermont, and themore densely populated areas of Massachusetts.There has been ahistory of bargaining for some of the salesmen and merchandisersnow in the Boston branch.'Around 1940, at a time when the Em-ployer sold its products in northern New England directly fromtrucks operating from a number of distribution branches, the Peti-tioner organized the truck salesmen in the then Lawrence, Massa-chusetts, branch, and its sister union, Local 646, organized like em-ployees in the metropolitan Boston branch.By 1948, as a result of achange from the truck sales to the advanced sales method of distribu-tion, the Employer had reduced the number of branches innorthern New England to two : a Boston branch with a warehouse in.Cambridge,Massachusetts,and a branch in Bangor, Maine..The salesmen who had worked in the Lawrence and metropolitanBoston branches continued to be represented by the Petitioner andLocal 646, respectively, while those in the other branches absorbedinto the Boston branch, e. g., Montpelier, Vermont; Portland,Maine; and Taunton, Massachusetts, continued to be unrepresented.Salesmen in the Bangor branch were also unrepresented.In.1954, the Bangor branch was relocated in Portland and broadenedto include the entire Maine area.Finally, in 1955, the Portlandbranch was made a part of the Boston branch. It appears that thePetitioner and Local 646, under their latest contracts with the Em-ployer, both of which recently expired, have bargained for all the1 At the present time, thereare 29 salesmen and 11 merchandisers in the Boston branch.The requested unit comprises 5 salesmenand 1merchandiser. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDsalesmen and merchandisers in the Boston branch exclusive of thoserequested herein.2The Boston branch has a branch manager who formulates policyand controls personnel and labor relations for the entire branch.Under him are 2 assistant branch managers, 3 branch supervisors, andseveral sales supervisors.The branch supervisors direct the activitiesof salesmen and the sales supervisors direct merchandisers.Thesalesmen throughout the branch attend six general sales meetings eachyear.One of the assistant branch managers was formerly inanager ofthe Portland branch, but, since the elimination of that branch, he has,despite his new title, acted as a branch supervisor from the same Port-land, office.The other assistant branch manager is in charge of mer-.chandising throughout the branch.The Employer at present uses a zonal distribution system in mostareas of its Boston branch.Under that system, which the Employercalls Zonor, salesmen are not assigned to one area only but, operatingfrom the central warehouse, are rotated from zone to zone, as needed,on a biweekly basis, and deliveries are made by the Employer's trucks.In most of the Maine area, the Employer does not use the Zonor sys-tem, but has salesmen in designated territories.3These salesmenmake advance sales in the same manner as those operating under theZonor system.However, deliveries are made, not by the Employer,but by independent grocery jobbers to whom the ordered food prod-ucts are sent from the Employer's central warehouse, recently re-located from Cambridge to Needham Heights, Massachusetts.-The Petitioner, in its brief, contends that the salesmen operatingin the Maine area form a cohesive unit apart from other salesmen inthe Boston branch, by reason of their separate geographic location,their exclusion from the Zonor system of sales and distribution, andtheir different rates of compensation.However, in enterprises suchas the Employer's which distribute their products on a nationwidebasis, the Board has favored the establishment of units coextensivewith the employer's entire operation or some administrative subdi-vision thereof.4In the instant case, in view of the inclusion of theMaine area in the Boston branch for administrative purposes, andthe central control exercised by the Boston branch manager with re-spect to supervision, rates of compensation, working conditions, andgeneral policies, we conclude, upon the entire record, that the requestedunit is too limited in scope to constitute an appropriate unit on thetheory advanced by the Petitioner,5 and that, but for the bargaining2Local 646 did not intervene herein.3The Employer also assigns salesmen from other areas to the summer resort areas ofMaineand northern New Hampshire during seasonal sales peaks.4KraftFoodsCompany,91 NLRB 525.5 SeeLiebmann Breu;erses, Inc.,101 NLRB 616;tbid.,92 NLRB 1740;KraftFoodsCompany, supra. HILLMAN MANUFACTURING COMPANY585history herein, the branchwide unit would be the only appropriateunit.However, we shall not dismiss the petition as there is an alterna-tive basis for an appropriate unit finding in the fact, as previouslynoted, that the Maine area salesmen appear to be the only salesmenin the Boston branch not represented by any labor organization. Inthese circumstances, we shall find appropriate for purposes of collec-tive bargaining, under our residual unit doctrine, all unrepresentedsalesmen and merchandisers in the Employer's Boston branch .6We find that all unrepresented salesmen and merchandisers in theEmployer's Boston, Massachusetts, branch, excluding those currentlyrepresented by the Petitioner and Local 646, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,AFL-CIO, and excluding office and clerical employees, deliveryemployees, guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Direction of Election.6Equitable Gas Company,111 NLRB 453;The Kroger Company,93 NLRB 274.Paul Hillman and Michael Sakuta d/b/a Hillman ManufacturingCompanyandHarvey C. Babbitt,PetitionerandInternationalUnion,United Automobile,Aircraft and Agricultural Imple-ment Workers of America,and its Local155, AFL-CIO.CaseNo. 7-RD-207. August 13,1956SUPPLEMENTAL DECISION AND ORDER DIRECTINGREGIONAL DIRECTOR TO OPEN AND COUNT CHAL-LENGED BALLOTOn October 20, 1955, the Board issued its Decision and Direction ofElection in this proceeding 1 pursuant to which an election by secretballot was conducted on November 8, 1955. Out of 22 votes cast, 11 werefor the Union, 8 were against it, and 3 were challenged by the Union.The Employer filed, but later withdrew, objections to the conductof the election, and the Union withdrew its challenge to two of theballots.The Regional Director duly conducted an investigation uponthe remaining ballot which was challenged on the ground that ArthurStrittmatter, the employee in question, was a supervisor and notentitled to vote.On March 19,1956, the Regional Director's report on1 Not reported in printed volumes ofBoard Decisions and Orders.116 NLRB No. 83.